Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
The arguments to not addressing the rejection as presented.  As the claims are written, the first and second nitriding gasses are not required to be different, as such the scope of the claims encompass the scenario where the gas first enters the chamber and then the plasma is activated.  The gas before the plasma is the first gas. 
Note in figure 4 the “stabilizing” is included in the “ammonia supplying step”

    PNG
    media_image1.png
    162
    297
    media_image1.png
    Greyscale
 
Note paragraphs 68-71 of Matsura which teaches the pressure of the ammonia in the chamber has to reach a certain level (above 40Pa) to create the plasma.  This suggests the gas has to be present for some finite amount of time at a lower pressure until it stabilizes at the ideal level (i.e. the stabilizing time shown in the figure 4).  
	Note Applicant’s own specification paragraph 61 which states this first nitridation step is at a pressure at or above 13Pa and at 400 degrees.  The temperature of the reaction chamber is held at 400 degree and the pressure has to be in the range of 

The gas during the plasma is the second gas.  As presented in the rejection, at the temperature of the chamber there will be some finite amount of nitriding reaction.  This is sometimes referred to in the art as “presoak”.  Effectively the process may be broken down into two steps flowing the gas and plasma pulse.   Some finite amount of nitridation occurs in both steps meeting the scope of the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20060216418 A1).


    PNG
    media_image2.png
    497
    752
    media_image2.png
    Greyscale

.


Regarding claim 1, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a raw material DCS gas supply step of supplying a raw material gas containing an element to be nitrided; 
H2 gas supply step of, after the raw material gas supply step, supplying a hydrogen gas activated by plasma; 
a thermal nitriding step of supplying a first nitriding gas NH3 containing nitrogen activated by heat and nitriding the element (see fig. 4 cycle chart – during the ammonia supply step, the “stabilizing” time is analogous to and is understood as a thermal nitriding step.  See the following discussion below.  – note: alternatively plasma may be considered a form of thermal nitriding).; and 
a plasma RF nitriding step of supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (see fig. 4 cycle chart – Note: It is note necessarily clear that the second gas is required to be a completely different gass or just a continuation of the first gas.  Applicant’s schematic drawing of the cycle shows and implies both the first and second gasses are the same.  See Applicant’s fig. 15.).

In regards to splitting or describing the nitriding portion of the process as two distinct steps, this would be known or expected by one of ordinary skill in the art when using the process as claimed to for SiN or BN.  Generally when one of ordinary skill in the art provides the ammonia (NH3) gas to the chamber it is initially flowed into the chamber and the chamber is at a elevated temperature.  This is sometimes referred to as a “presoak”  At some finite amount of time after the gas is flowed, a plasma pulse is provided to enhance (i.e. Plasma Enhanced Atomic Layer Deposition) and/or cause the desired reaction.  During the initial flowing of the gas there is a finite amount of time where the gas will react do to the processing temperature prior to the plasma pulse.  
A example of his is disclosed in Matsuura et al. paragraphs Column 8 line56-Col. 9 line 16..  As described in Matsuura, the ammonia gas is flowed into the chamber and brought up to the desired pressure and temperature of 400 degrees.  During this time it is recognized thermal nitriding will occur even though Matsuura is silent upon the result.  Upon reaching the desired parameters the RF is turned on creating the plasma pulse, thereby performing the claimed plasma nitiriding.


Regarding claim 2, Matsuura discloses a method of Claim 1, wherein the raw material gas supply step, the hydrogen gas supply step, the thermal nitriding step and the plasma nitriding step are defined as one cycle, and the cycle is repeated a plurality of times (Matsuura fig. 4 cycle chart)

Regarding claim 3, Matsuura discloses a method of Claim 1, wherein the hydrogen gas supply step is performed after performing the raw material gas supply step, the thermal nitriding step is performed after performing the hydrogen gas supply step, and the plasma nitriding step is performed after performing the thermal nitriding step (Matsuura fig. 4 cycle chart)

Regarding claim 4, Matsuura discloses a method of Claim 1, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more. 
	It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.

Regarding claim 5, Matsuura discloses a method of Claim 1, wherein the raw material gas is a compound containing the element and a halogen element (Matsuura fig. 4 cycle chart – see entire document)

Regarding claim 6, Matsuura discloses a substrate processing method for forming a nitride film on a substrate, comprising: 
a first nitride film forming step of repeating a first cycle, one or more times, the first cycle including: 
a first raw material gas supply step of supplying a raw material gas containing an element to be nitrided; 
a first hydrogen gas supply step of, after the first raw material gas supply step, supplying a hydrogen gas activated by plasma; and 

upplying a first nitriding gas containing nitrogen activated by heat and nitriding the element; and
 a second nitride film forming step of repeating a second cycle, one or more times, the second cycle including: 
a second raw material gas supply step of supplying the raw material gas containing the element to be nitrided; and 
a plasma nitriding step of, after the second raw material gas supply step, supplying a second nitriding gas containing nitrogen activated by plasma and nitriding the element (Matsuura fig. 4 cycle chart – see regarding claim 1 – note:  the process recited here is interpreted to be claiming repeating the process cycle of claim 1 multiple times.  Noting that the claim recites comprising and is open ended, the repeated cycles are comprising both the thermal and plasma steps as applicants show in figure 15) ).

Regarding claim 7, Matsuura discloses a method of Claim 6, wherein the first nitride film forming step and the second nitride film forming step are alternately repeated a plurality of times (repeating the cycle will natural result in alternating  thermal, plasma steps.

Regarding claim 8, Matsuura discloses a method of Claim 6, wherein the second nitride film forming step further includes a second hydrogen gas supply step of (natural result of repeating the cycle).

Regarding claim 9, Matsuura discloses a method of Claim 6, wherein in the hydrogen gas supply step, an inert gas is further supplied together with the hydrogen gas, and a value of (hydrogen flow rate) / (hydrogen flow rate + inert gas flow rate) is 72% or more.
It is noted Matsuura doesn’t specifically address this ratio, however this parameters that will result in the ratio within the claimed range are easily understood.  Matsuura states a inert gas may or may not be used for dilution of the precursors or other gasses.  Simply not using a inert gas results in 100% which is more than 72%.
(Hydrogen flow rate) / (Hydrogen flow rate + 0) = 1 which is 100%.


Regarding claim 10, Matsuura discloses a method of Claim 6, wherein the raw material gas is a compound containing the element and a halogen element Matsuura fig. 4 cycle chart – see entire document)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/17/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822